DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Status
	Applicant’s response dated 2/16/2022 is acknowledged. 
	Claims 55, 59, 88, and 103-106 are amended, claims 1, 2, and 42 are cancelled, and claims 110-113 are added.
 	Claims 43, 47, 55, 59, 67, 69, 88, 93, 95, 100, and 103-113 are pending. 
	Claim 88 is withdrawn.
	New claims 111-113 are considered to be part of Group I in the Restriction requirement dated 3/22/2021, and are thus withdrawn from further consideration, as being drawn to a nonelected invention.
	Currently, claims 43, 47, 55, 59, 67, 69, 93, 95, 100, and 103-110 are presently under examination.
Information Disclosure Statement
	Applicant’s IDS dated 2/16/2022 has been acknowledged and considered. A signed copy is attached hereto.

Rejections/Objections Withdrawn
	Objection of claims 59 and 103-106 have been withdrawn in view of the Applicant’s amendments.
	Rejection of claim 42 under 112(d) is withdrawn in view of the Applicant’s amendments.

Rejections Maintained
Rejection based on Admissions as Prior Art
Claims 43, 47, 55, 59, 67, 69, 93, 100, 103, 104, 107, 108, and 110 remain/are rejected on the basis of Applicant’s admitted prior art.
	Claim 110 is included in this rejection as claim 42 has been cancelled and is represented as new claim 110.
Claim Rejections - 35 USC § 103
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 43, 47, 55, 59, 67, 69, 93, 95, 100, and 103-110 remain/are rejected under 35 U.S.C. 103 as being unpatentable over R&D Systems (admitted prior art, See above) further in view of Watanabe (of record) and Janssen (WO 2015/097536 A2 published 7/2/2015) and further evidenced by Mehta (Sci Rep. 2020 Sep 16; 10(1):15171 published 9/16/2020).
	Claim 110 is included in this rejection as claim 42 has been cancelled and is represented as new claim 110

Arguments against Admissions as Prior Art
	Applicant submits that the recitations of "R&D Systems" along with the clone names in Figures 1C and 1D are internal laboratory designations used by the business unit within Bio-Techne that developed and characterized these clones. 
	Applicants provided Exhibit A, providing information from the websites "Bio-Techne Corporation Brands," (accessed at https://www.bio-techne.com/about/bio-techne-brands on January 19, 2022) and "About Us: R&D Systems" (accessed at https://www.rndsystems.com/about-us on January 19, 2022). Applicant submits that Exhibit A establishes that "R&D Systems" is a business unit and corporate brand of Bio-Techne, the Applicant. 
Response to Arguments
	Although Applicant has provided Exhibit A, indicating that R&D systems is a business unit and corporate brand of Bio-Techne, the Applicant, it is unclear as to when the claimed antibodies were commercially available.	 As evidenced by applicant specification (Fig 1C), it appears that the antibody clones were commercially available from R&D systems before the instant filing date. However, it is currently unclear whether the clones were commercially available before the grace period.
	35 U.S.C. 102(b)(1)(A) exceptions only apply to disclosures made 1 year or less before the effective filing date of the claimed invention, if the disclosure was made by the inventor.

	MPEP 717.01 and 37 CFR 1.130(a) states
	“When any claim of an application or a patent under reexamination is rejected, the applicant or patent owner may submit an appropriate affidavit or declaration to disqualify a disclosure as prior art by establishing that the disclosure was made by the inventor or a joint inventor, or the subject matter disclosed was obtained directly or indirectly from the inventor or a joint inventor.”

	Although Applicant has established that the claimed antibodies were not obtained from another, Applicant has not shown that the claimed antibodies were commercially available 1 year or less before the effective filing date of the claimed invention.
	Applicant is advised to submit an affidavit or declaration identifying the subject matter publicly disclosed, and providing the date the subject matter was publicly disclosed.
	Thus, the rejections are maintained.
Conclusion
No claims are allowed.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUNG MIN YOON whose telephone number is (571)272-7802. The examiner can normally be reached 7:30 a.m. - 5:30 p.m. M-Th.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julie Wu can be reached on 571-272-5205. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SUNG MIN YOON/Examiner, Art Unit 1643     

/HONG SANG/Primary Examiner, Art Unit 1643